 1                                                               The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                           Case No. 2:17-cv-01297-MJP

12               Plaintiffs, and                      ORDER GRANTING PLAINTIFFS’
                                                      MOTION TO SEAL
13   STATE OF WASHINGTON,
                                                      NOTE ON MOTION CALENDAR:
14               Plaintiff-Intervenor,                October 11, 2019
15
           v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18               Defendants.
19

20        This matter comes before the Court on Plaintiffs’ Motion to Seal. The Court having

21   considered the Motion, Defendants’ Response, and all pleadings and papers on file herein, IT IS

22   HEREBY ORDERED:

23        1.    Plaintiffs’ Motion to Seal is hereby GRANTED.

24        2.    The January 29, 2018 email exchange between Secretary of Defense James Mattis to

25   Greg Newbold, Ex. 62, will remain filed under seal.

26

27

28
     ORDER GRANTING PLAINTIFFS’ MOTION TO                                 2101 Fourth Avenue, Suite 1500
     SEAL - 1                                     NEWMAN DU WORS LLP        Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                (206) 274-2800
 1   Dated this 1st day of October, 2019.
 2

 3

 4

 5
                                                     A
                                                     Marsha J. Pechman
                                                     United States District Judge
 6

 7

 8

 9   Presented by:
10   NEWMAN DU WORS LLP
11

12

13   Derek A. Newman, WSBA No. 26967
     dn@newmanlaw.com
14   Jason B. Sykes, WSBA No. 44369
     jason@newmanlaw.com
15   Rachel Horvitz, WSBA No. 52987
     rachel@newmanlaw.com
16
     2101 Fourth Ave., Ste. 1500
17   Seattle, WA 98121
     (206) 274-2800
18
     LAMDBA LEGAL DEFENSE AND EDUCATION FUND, INC.
19   Tara Borelli, WSBA No. 36759
     tborelli@lambdalegal.org
20
     Camilla B. Taylor (admitted pro hac vice)
21   Peter C. Renn (admitted pro hac vice)
     Sasha J. Buchert (admitted pro hac vice)
22   Kara Ingelhart (admitted pro hac vice)
     Carl Charles (admitted pro hac vice)
23   Paul D. Castillo (admitted pro hac vice)
24
     OUTSERVE-SLDN, INC.
25   Peter E. Perkowski (admitted pro hac vice)

26   KIRKLAND & ELLIS LLP
     James F. Hurst, P.C. (admitted pro hac vice)
27   Stephen R. Patton (admitted pro hac vice)
     Jordan M. Heinz (admitted pro hac vice)
28   Vanessa Barsanti (admitted pro hac vice)
     ORDER GRANTING PLAINTIFFS’ MOTION TO                                 2101 Fourth Avenue, Suite 1500
     SEAL - 2                                       NEWMAN DU WORS LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                (206) 274-2800
     Daniel I. Siegfried (admitted pro hac vice)
 1
     Joseph B. Tyson (admitted pro hac vice)
 2
     Counsel for Plaintiffs
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING PLAINTIFFS’ MOTION TO                               2101 Fourth Avenue, Suite 1500
     SEAL - 3                                      NEWMAN DU WORS LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                              (206) 274-2800
